In the

    United States Court of Appeals
                For the Seventh Circuit
No. 14-2504

MIGUEL PEREZ-FUENTES,
                                                        Petitioner,

                                 v.


LORETTA E. LYNCH, Attorney General
of the United States,
                                                       Respondent.

                  Petition for Review of an Order of
                 the Board of Immigration Appeals.
                           No. A200-140-987


 ARGUED SEPTEMBER 20, 2016 — DECIDED NOVEMBER 22, 2016


   Before BAUER, POSNER, and EASTERBROOK, Circuit Judges.
    BAUER, Circuit Judge. Petitioner Miguel Perez-Fuentes, a
native and citizen of Mexico, seeks review of the Board of
Immigration Appeals’ decision affirming the denial of his
application for cancellation of removal. See 8 U.S.C. § 1229b(b).
The Board affirmed the denial based on the Immigration
Judge’s alternate determination that Perez-Fuentes did not
establish the requisite hardship for cancellation. See 8 U.S.C.
2                                                     No. 14-2504

§ 1229b(b)(1)(D). Perez-Fuentes challenges several aspects of
his hearing. He contends that the IJ improperly excluded
evidence and failed to develop the record as required by 8
U.S.C. § 1229a(b)(1) and 8 C.F.R. § 1240.32(b). We dismiss
Perez-Fuentes’ petition for review, in part for lack of jurisdic-
tion, and deny the remainder of the petition.
                      I. BACKGROUND
   Perez-Fuentes entered the United States from Mexico
without inspection; the date of his entry is not clear. Perez-
Fuentes came to the attention of the Department of Homeland
Security after several arrests. On July 19, 2011, DHS served
Perez-Fuentes with a Notice to Appear, charging that he was
removable for being present in the United States without
inspection under 8 U.S.C. § 1182(a)(6)(A)(i).
    On September 13, 2011, Perez-Fuentes proceeded pro se,
but with the aid of an interpreter, at the first hearing. He
testified that he is a parent of a daughter, Esmeralda, who is a
United States citizen. Further, he testified that he first entered
the United States in 1995 for a period of time, and returned to
the United States after a departure sometime in 1998. After he
told the IJ about an arrest, he was instructed to provide a list of
his arrests and the dispositions, and the court records. The IJ
provided Perez-Fuentes with an application for cancellation of
removal and informed him of the requirements.
    On November 22, 2011, Perez-Fuentes conceded remov-
ability and filed an application for cancellation of removal. See
8 U.S.C. § 1229b(b). Cancellation of removal is a discretionary
form of relief available to certain nonpermanent residents. To
qualify, an applicant must meet four statutory criteria: he must
No. 14-2504                                                     3

establish continuous physical presence for ten years immedi-
ately preceding the date of his application; have “good moral
character” during that period; show he was not convicted of
certain offenses; and, prove that his removal would “result in
exceptional and extremely unusual hardship” to a qualifying
relative. 8 U.S.C. § 1229b(b)(1). The applicant has the burden of
establishing each of these criteria. Adame v. Holder, 762 F.3d
667, 669 (7th Cir. 2014). Finally, even if the applicant satisfies
these conditions, the IJ retains discretion to grant or deny the
application. 8 U.S.C. § 1229b(b)(1); see also Adame, 762 F.3d at
670–71 (“[T]he IJ ‘may cancel removal’; it does not say that the
judge must do so.”).
    After four continuances over an 18-month period, the IJ
held the final hearing on the merits of Perez-Fuentes’ applica-
tion on January 28, 2013. Perez-Fuentes testified in support of
his application. Among other questions, the IJ asked Perez-
Fuentes, “Okay, well, what hardships do you feel your
daughter would face if, if you had to leave the United States?”
Perez-Fuentes testified that he financially supported his
daughter and she would need money for clothes and food. He
also testified that his daughter was in good health. The IJ asked
Perez-Fuentes about whether his girlfriend, Raquel Ochoa—an
undocumented non-citizen and the mother of Perez-Fuentes’
daughter—would move to Mexico with him and about her
work history. After several other questions regarding his
daughter and Ochoa, the IJ inquired further: “Well, do you
think your child would face any hardships other than financial
hardships if you had to leave?” Perez-Fuentes answered,
“Well, yes, because she’s still very little, but even being little
she’s very close to me.”
4                                                   No. 14-2504

   Additionally, Perez-Fuentes had two witnesses testify and
provided various documents, including tax returns and seven
untranslated written statements. Perez-Fuentes called Blanca
Ruiz to testify as a character witness on his behalf. Ruiz is the
wife of Miguel Ruiz, a former employer of Perez-Fuentes.
   He also called Ochoa to testify on his behalf. The IJ asked
Ochoa several questions, including questions about the
number of children she had with Perez-Fuentes, the age of
their daughter, whether their daughter was in good health, and
whether she would stay with him if he was required to depart.
    After Ruiz and Ochoa’s testimony, the IJ asked Perez-
Fuentes whether he had any other witnesses. Perez-Fuentes
said that he did, “but not anybody that … kn[ew] [him] as well
as [Ruiz and Ochoa].”
     At the conclusion of the hearing, the IJ denied Perez-
Fuentes’ application, and ordered him removed to Mexico. The
IJ found that Perez-Fuentes “failed to meet any of the require-
ments necessary for cancellation of removal,” and that he did
not merit cancellation of removal as a matter of discretion. As
to the physical presence requirement, the IJ noted that Perez-
Fuentes testified that he arrived in 1997, but that at a previous
hearing he stated that he returned to Mexico in 1998. The IJ
concluded that Perez-Fuentes failed to present documentary
evidence to support his claim that he worked continuously in
the United States.
    The IJ also found that Perez-Fuentes did not establish the
good moral character requirement. The IJ noted several arrests,
including a recent arrest for domestic battery; his third arrest
for that offense. The IJ found that Perez-Fuentes and Ochoa’s
No. 14-2504                                                              5

conflicting testimony surrounding the recent offense suggested
he was not telling the truth. The IJ believed that Perez-Fuentes
underreported his income for tax purposes, especially in light
of his inability to explain how he recently purchased a home
for $100,000 in cash, while only reporting a net income of
$7,000.
   In addition, the IJ found that, even assuming that Perez-
Fuentes had met the continuous physical presence and good
moral character requirements, he had failed to prove that his
removal would result in “exceptional and extremely unusual
hardship” to his daughter, Esmeralda. The IJ found that Perez-
Fuentes presented “virtually no evidence” showing what
hardship his daughter would face other than “separation
hardship and financial hardship” if Perez-Fuentes was re-
quired to depart.
    On June 9, 2014, the Board affirmed the order of removal
and denial of cancellation of removal. The Board concluded
that there were no due process violations, that the IJ fully
developed the record, and that Perez-Fuentes had a full
opportunity to present his case. The Board affirmed the
IJ’s alternate determination that Perez-Fuentes had not
established that his removal to Mexico would result in
“exceptional and extremely unusual hardship” to his daughter.
See 8 U.S.C. § 1229b(b)(1)(D).1 The Board noted that Perez-
Fuentes did not assert that his daughter has any serious health
issues or special needs in school, and that she lives with Ochoa.


1
  Perez-Fuentes retained counsel on his appeal to the Board, as well as his
appeal to this Court.
6                                                   No. 14-2504

The Board also noted that Ochoa was in good health and that
Perez-Fuentes was healthy and that there is no reason why he
could not work in Mexico and send money back to his daugh-
ter and Ochoa. Lastly, the Board found that the IJ considered
all of the evidence individually and cumulatively, and affirmed
that, in the aggregate, these hardships do not reach the high
threshold necessary to demonstrate eligibility for cancellation
of removal. Accordingly, the Board dismissed the appeal.
Perez-Fuentes filed a timely petition for review in this Court.
                      II. DISCUSSION
    Generally, we lack jurisdiction to review denials of discre-
tionary relief in immigration proceedings, including cancella-
tion of removal. See 8 U.S.C. § 1252(a)(2)(B); Adame, 762 F.3d at
670. But, under 8 U.S.C. § 1252(a)(2)(D), we retain jurisdiction
to review constitutional claims and questions of law raised in
a petition for review. Delgado v. Holder, 674 F.3d 759, 765 (7th
Cir. 2012).
   Perez-Fuentes claims that the IJ failed to follow statutory
and regulatory requirements while conducting Perez-Fuentes’
removal hearing. More specifically, he contends that he was
prevented from receiving a full and fair hearing because the “IJ
arbitrarily rejected evidence, failed to use proper legal stan-
dards, and failed to fully develop the record as required by
8 U.S.C. § 1229a(b)(1) and 8 C.F.R. § 1240.32(b).” Since “[t]he
procedural sufficiency of an immigration hearing is a legal
question,” Boyanivskyy v. Gonzales, 450 F.3d 286, 291 (7th Cir.
2006), some of Perez-Fuentes’ challenges are reviewable.
No. 14-2504                                                    7

   A. Developing the Record
    Perez-Fuentes contends that he was denied a full and fair
hearing because the IJ breached his duty to develop the record
by asking Perez-Fuentes and Ochoa only a few questions about
the potential hardship his daughter, Esmeralda, would face. IJs
are authorized to “interrogate, examine, and cross-examine the
alien and any witnesses” during removal proceedings. 8 U.S.C.
§ 1229a(b)(1). “The immigration judge shall receive and adduce
material and relevant evidence, rule upon objections, and
otherwise regulate the course of the hearing.” 8 C.F.R.
§ 1240.32(b).
    Here, the record shows that the IJ elicited testimony from
Perez-Fuentes and Ochoa concerning the potential hardship
Esmeralda would face. For example, the IJ asked, “Okay, well,
what hardships do you feel your daughter would face if, if you
had to leave the United States?” In response, Perez-Fuentes
testified that his daughter relies on him to provide her food
and clothes. After several related follow-up questions, the IJ
asked Perez-Fuentes a question intended to elicit testimony
concerning other potential hardships: “Well, do you think your
child would face any hardships other than financial hardships
if you had to leave?” Perez-Fuentes answered, “Well, yes,
because she’s still very little, but even being little she’s very
close to me.”
    Based on the record, Perez-Fuentes cannot contend that the
IJ failed to develop the record by not asking more questions.
His answers essentially conveyed to the IJ that the potential
hardship Esmeralda would face is not “substantially different
from, or beyond, that which would be normally expected from
8                                                   No. 14-2504

the deportation of an alien with close family members in the
United States.” Cruz-Moyaho v. Holder, 703 F.3d 991, 995 (7th
Cir. 2012) (quoting In re Monreal, 23 I. & N. Dec. 56, 65 (BIA
2001)) (alterations omitted).
    Perez-Fuentes has not shown that he was prejudiced.
Although Perez-Fuentes lists questions that the IJ could have
asked, he has not provided us with answers to those questions
or any other concrete information that might have affected the
outcome of the proceeding. See El-Gazawy v. Holder, 690 F.3d
852, 860 (7th Cir. 2012) (“[A]pplicant’s failure to allege ex-
cluded testimony that would potentially affect outcome of
hearing was fatal to due process claim”). Further, the IJ
concluded that had Perez-Fuentes established all of the
requirements for cancellation of removal, the IJ could have
denied the application as a matter of discretion.
   We do not believe that the record before us supports a
conclusion that the IJ violated any statute or regulation in
regards to the manner in which the IJ elicited testimony
concerning the potential hardships Esmeralda would face.
    B. Exclusion of Evidence
   Perez-Fuentes argues that the IJ improperly excluded
evidence by: (1) failing to call two of Perez-Fuentes’ witnesses;
and, (2) ignoring seven untranslated statements. Perez-Fuentes
contends that he was prejudiced because the excluded evi-
dence had the potential to affect the outcome of the proceed-
ing. “An immigration judge has the authority to narrow the
focus of a hearing and exclude irrelevant evidence, but he may
not ‘bar complete chunks of oral testimony that would support
the applicant's claim.’” Delgado, 674 F.3d at 768 (quoting
No. 14-2504                                                      9

Barradas v. Holder, 582 F.3d 759, 766 (7th Cir. 2009)). If the
excluded evidence is central to the petitioner’s case in such a
way that it would change the outcome of the hearing, then this
Court must find that the petitioner did not have a meaningful
opportunity to be heard. Id.
       1. Two Witnesses
    We may review a final order of removal only if the non-
citizen “has exhausted all administrative remedies available to
the [non-citizen] as of right.” 8 U.S.C. § 1252(d)(1). Some failure
to exhaust claims may be “overlooked,” but when a non-
citizen’s claim is “based on a procedural failing that the Board
could have remedied, thereby obviating the constitutional
claim, then the failure to exhaust will not be excused.” Ghaffar
v. Mukasey, 551 F.3d 651, 655 (7th Cir. 2008). “The duty to
exhaust includes the obligation to first present to the [Board]
any argument against the removal order as to which the Board
is empowered to grant the alien meaningful relief.” Id.
    Here, Perez-Fuentes failed to exhaust his administrative
remedies as to the argument that the IJ improperly excluded
two witnesses. We acknowledge that Perez-Fuentes proceeded
pro se before the IJ, but he was represented by counsel on his
appeal to the Board. Perez-Fuentes’ brief to the Board neither
mentions the two witnesses, nor the exchange between the IJ
and Perez-Fuentes in regards to whether he had any other
witnesses. Perez-Fuentes failed to raise this specific argument
before the Board, and therefore he did not exhaust his adminis-
trative remedies. Thus, he cannot raise it now for the first time.
10                                                           No. 14-2504

8 U.S.C. § 1252; see also Muratoski v. Holder, 622 F.3d 824, 831
(7th Cir. 2010).2
          2. Seven Untranslated Written Statements
    “A claim that the [Board] has completely ignored the
evidence put forth by a petitioner is an allegation of legal
error.” Iglesias v. Mukasey, 540 F.3d 528, 531 (7th Cir. 2008).
Perez-Fuentes contends that the IJ ignored seven untranslated
written statements because the letters were in Spanish and the
IJ did not instruct the interpreter to read the letters into the
record. Citing to Niam v. Ashcroft, 354 F.3d 652, 658–61 (7th Cir.
2004), Perez-Fuentes argues that the absence of any reference
to the untranslated letters by either the IJ or the Board leaves
a “yawning void.”
    In the oral decision, the IJ stated: “After careful consider-
ation of the record in its entirety, I find the respondent has
failed to meet any of the requirements necessary for cancella-
tion of removal.” Perez-Fuentes does not cite to any evidence
in the record that indicates the IJ, in fact, ignored these letters;
he indicates that the IJ only mentioned that the letters were
untranslated. In addition, Perez-Fuentes argues that since the
IJ did not reference the letters in his decision, it is evidence that


2
   Even if Perez-Fuentes’ argument was reviewable, it lacks merit. At the
hearing, the IJ asked Perez-Fuentes whether he had any other witnesses. In
response, Perez-Fuentes indicated that he did, “but not anybody that …
kn[ew] [him] as well as [Ruiz and Ochoa].” In light of this response, Perez-
Fuentes’ claim that the IJ excluded the two witnesses is inaccurately
characterized. The IJ did not refuse to hear additional testimony. Instead,
the IJ gave Perez-Fuentes a reasonable opportunity to have the two
witnesses testify.
No. 14-2504                                                        11

the IJ did not consider the letters. However, the IJ is not
required to mention each piece of evidence in its decision; the
IJ need only consider the evidence. See Boadi v. Holder, 706 F.3d
854, 859 (7th Cir. 2013). But, under these circumstances, given
the need for a translator and the proximity in time between the
IJ’s receipt of the letters and the IJ’s oral decision, it is unlikely
that the IJ could have considered the letters before rendering
its decision.
    Nevertheless, even if the IJ did not consider the seven
untranslated written statements, Perez-Fuentes would have to
establish that the ignored letters were central to his claims, and
that the letters “may have had the potential to change the
outcome of the hearing.” Delgado, 674 F.3d at 768 (citing Galicia
v. Gonzales, 422 F.3d 529, 540 (7th Cir. 2005)). Perez-Fuentes
cites to specific details in the untranslated letters that are
relevant to the continuous physical presence and good moral
character requirements but does not cite to any specific details
in the letters as having any information regarding the “excep-
tional and extremely unusual hardship” requirement. In fact,
he does not argue that the letters contain any information
regarding the hardship requirement. While the letters may
have been central to some of his claims, they do not have the
potential to “change the outcome of the hearing.” As seen
above, Perez-Fuentes’ only challenge related to the hardship
requirement failed.
   C. Remaining Challenges
   There is no need to further consider Perez-Fuentes’ remain-
ing challenges concerning the good moral character and
continuous physical presence requirements. Perez-Fuentes
12                                                No. 14-2504

failed to establish the requisite hardship requirement for
cancellation of removal. See Aparicio-Brito v. Lynch, 824 F.3d
674, 686 (7th Cir. 2016) (citation omitted).
                    III. CONCLUSION
   For the foregoing reasons, we DISMISS Perez-Fuentes’
petition for review in part for lack of jurisdiction and DENY
the remainder of his petition for review.